Gbeen, J. (dissenting):
The only question presented is, whether the special statute was repealed by the subsequent general statute.
The special and general acts under discussion dealt with precisely the same subject, so that it would seem that the Legislature, when it ■ passed the general law, had in mind the subject with which the prior law dealt. When.the old rule was re-enacted by the Laws of 1886, the Legislature, by a separate • and independent section,. added a repealing clause of all other acts or parts of acts inconsistent therewith. There is no statute, or'part of a statute, to which this repealing clause could possibly relate, except the special act in question. The Legislature, therefore, in taking pains to add to the act, in an independent, section, the repealing clause, undoubtedly intended to repeal something. The only act then In existence bearing upon the subject which was then in the mind of the Legislature was this special act. We cannot avoid this conclusion by saying that the" Legislature usually adds a repealing act; it very frequently omits to add such an act. It cannot be that this plain provision of the statute can be avoided on the plea that the Legislature meant nothing in enacting this provision of the statute, but that it was enacted because of a custom of the Legislature to enact just such provisions, intending that they should be without force or effect. The plain intention of the Legislature is clearly expressed in the repealing* section, and it should have great ^weight in determining the question of the1 intention of the Legislature. Full force and effect to the general statute, in every part of the State, except in towns bonded in aid of the railroad, would have been given.without the addition of the repealing clause. If, however, the Legislature intended that the general act should apply to towns situate as the appellant is, then this repealing clause .was necessary, in order to remove the special act.
The special act created no system; it provided only m what towns certain parcels of land should be assessed.; but the system for assessing the same was provided by" the Revised Statutes, and *103that system was uniform throughout the State. The special act was not part of a system of local administration ;■ no such system was created by it. The Revised Statutes provided the only system for assessing lands; and, under that system, the parcel of land in question must have been assessed, no matter in what town the same was assessable.
No reasonable motive for retaining the special act, notwithstanding the passage of the general act, can he assigned. Under the special aet all lands within the corporate limits of Vienna are subject to assessment, although the owner resides in Verona, while under the general aet, lands situated outside the limits of Vienna may be assessed in- that town, if the owner resides there. Are not the -two cases inconsistent ? Counsel for Vienna does not take the position that the act of 1882-1883 would prevent assessment of lands in Verona when the owner resides in Viennai The result is, we have two inconsistent rules on the same subject-matter.
The railroad makes no objection. The special act, passed long after the issue of bonds, was not a contract between the State and the town which would preclude the State from restoring the original system or rule of assessment, although the result of the operation of the rule would be, to absolve some lauds in the bonded town from liability to assessment in that town. Besides, the general act-may also work to the advantage of the bonded town' and to the detriment of the other. That town is claiming too muck; it insists upon the application of the general act where it would work to its advantage, and repudiates its application where it would .operate to its detriment, and then claims the special act must govern.
I am of the opinion that Justice Vann* properly disposed of the *104case on the trial, and that his opinion correctly states the law governing the disposition that should he made of this case.
■ The judgment should he affirmed, with costs.
Judgment reversed, with costs in this court and in' the court below in favor of the plaintiff, and in favor of the town of Vienna against the town of Verona.

The following is the opinion of Justice Vann, above referred to:
Vann, J.:
Upon the trial there was no substantial contention between the plaintiff and the defendants, as the right of the former to maintain this action which is in the nature of an interpleader was virtually conceded. A sharp controversy, however, arose between the two towns, each of which, hy the service of a cross-answer upon its adversary, sought to have a final determination as to which of said two towns had the legal right to assess the land of the plaintiff lying in the town of Vienna.
The decision of this question requires a review of legislation extending over a long period, in relation to the assessment and collection of taxes where farms are divided by town lines.
The earliest statute that I find upon the subject is chapter 35 of the Revised *104Laws, passed in 1813, by the 33d section of which (3 R. L. 135) it was provided “ That where any line of any town, in this State shall intersect a farm, the possessor of such farm shall pay all his taxes for such farm in the town where his dwelling house shall be."
The statute remained in this form, so far as my researches have enabled me to discover, until 1833, when, by chapter.363, section 8, of the Laws of that year, it was provided “That where the line between two towns divides any occupied lot or farm, the same shall be taxed in the town where the occupant lives, provided he or she lives on the lot; but if no person resides on the lot or farm, as an occupant or owner, then the assessors, of the respective towns may each of them tax the parts in their several towns, to the person owning the same, though he or she may live in another town, and may collect the tax by the sale, according to this act, of any property of the said-owner, which may be found on the premises; and in case no such property can be found, it may be returned as non-resident lands.”
The law as it thus stood received consideration in Saunders v. Springsteen (4 Wend. 439), where it was. held that if a person occupies one entire farm, and a division line between two adjoining towns passes through the same, such'farm can be assessed for taxes only in -the town where the owner or occupant resides, although, the farm comprises portions of different lots, and such lots lie in different towns. (See, also, Ward v. Alyesworth, 9 Wend. 381.)
No further change appears to have been made in the statute ..until 1837-1838, when the Revised Statutes were first enacted, and the rule was prescribed in this *105form: “When the line between two towns or wards divides a farm or lot, the same shall be taxed, if occupied, in the town or ward where the occupant resides. If unoccupied, each part shall be assessed in the town in which the same shall lie; and this whether such division line be a town line only or be also a county line.” (1 R. S. [1st ed.] 389, § 4.)
No change appears to have been made in the Revised Statutes so far as the section quoted is concerned, until 1871, when that section was amended by chapter 287 of the Laws of 1871, so as to read as follows: “When the line between two towns or wards divides a farm or lot, the same shall be taxed if occupied, in the town or ward where'the occupant resides, except when such town line shall he also a county line, in which case each part, shall be assessed in the town in which the same shall be situated, in the same manner as unoccupied lands are now assessed."
The last-named act was repealed by chapter 355 of the Laws of 1872, and no legislation was substituted for it. . According to the familiar rule, a repeal of the amendatory act does not revive the original act, but both fall together; so that this left the State without any statutory rule upon the subject. [People ex rel. Canajoharie Nat. Bank v. Supervisors, 67 N. Y. 109, Harris v. Supervisors, 33 Hun, 279, 282; Hampton v. Hamsher, 46 id. 144.)
As said by the court in the case last cited, the Legislature doubtless did not intend this result, but, however that may be, it proceeded, by chapter 315 of the Laws of 1886, to re-enact section 4 of the Revised Statutes, so repealed, by pro-*106Tiding that “.When the line between two towns, wards or counties divides a farm or lot, the same shall be taxed, if occupied; in the town, ward or county where the' occupant resides;- if unoccupied, each part shall be assessed in the town, ward, village .or county , where the same shall.lie. -
“ § 3. All acts or parts of acts inconsistent with this act are hereby repealed.” This is the statute now in force, and is the rule which governs the decision of this case, unless certain other statutes passed in aid of the -construction of the Midland railroad, so called, -prescribe a different -rule for the town of Vienna.
■ in 1866 an act was passed .authorizing said town, with others, to, subscribe to. the capital stock of said railroad, and .to issue bonds therefor; and -in 1868 said-town was duly bonded according to the provisions-of that act for the sum of §68,500. (Laws 1866, chap. 398.)
This act does-not purport to place an actual.lien upon the-lands of the,bonded town,, but requires "tlie board of supervisors to cause to be, assessed, levied and collected upon the real and personal property of the town in the same manner as other taxes are assessed, levied and collected, sufficient moneys for the redemption of the bonds and interest. The'se bonds matured in 1888 and were renewed"' pursuant to chapter 816 of the Laws of 1886 to -the amount of §55,000.; and when this action was commenced renewal bonds to the amount of. §43,000 were outstanding,. and at the time of the trial §39,00.0 of the same had not yet matured and were unpaid. -
By chapter 153 of the -Laws of 1883; the original bonding act of 1866 was amended by adding thereto the provision that “all real property assessed or liable to be assessed upon.the assessment roll of any town at.the time of issuing bonds by said town- pursuant to this act and all acts amendatory thereof, shall, continue to be assessed "and .assessable for all purposes, whatsoever in said town until said bonds or any renewals thereof are fully paid; and if the owner of such real-property does not reside within said- town, then such" real property shall be assessed as.non-resident land or to any occupant of said real property actually residing- within said town.” .
"Chapter .31 of the Law.s of d883 made a slight change, hut it is not material to this controversy.
Thus it appears that from an early iieriod in the history, of .the State, until 1873 there was-a uniform, just and.convenient rule governing the subject under consideration. While the statute was occasionally changed, the variations were. ■ slight and tended to.perfect the rule in-the interest of justice, and convenience. *107The rule was just, because taxation was authorized in the town where the occupant and his family resided, where the buildings and personal property were situated, and where the persons and property for the protection of which taxes are in the main necessary, lived and was located. The convenience of the rule is obvious, as it enables the owner or the occupant to pay but one bill of taxes instead of two, and to make the payment at a place presumptively nearer Ms own home.
¿The rule was in force when the act authorizing the bonding of towns in aid of the Midland railroad was passed, as well as when the bonds were issued by the town of Vienna for that purpose. When the bonds were issued, therefore, the method of assessing a farm lying partly in the town of Vienna and partly in an adjoining town was prescribed by the Eevised Statutes as above stated. After the repealing act of 1872, for the period of ten years, there seems to have'been no rule prescribed by statute to regulate the method of assessment in such cases. In that year no general rule was provided by the Legislature, but a special rule applicable to those towns which had issued bonds under the enabling act of 1866, to help build the Midland road. This was an innovation upon what until 1872 had been the established policy of the State.
The act of 1883, under which the town of Vienna claims the right to assess the lands of the plaintiff which lie in that town, limited the operation of the act of 1882 to lands within the corporate limits of the town, thus correcting an unfortunate oversight resulting in obvious injustice. If, when the town of Vienna was bonded, a person owned a farm lying partially in that town and partially in an adjoining town, but with the farm buildings in the former, and afterwards sold all of the farm except that portion situated in the town of Vienna to a person living outside of that town, according to the act of 1882 the land thus sold would still be assessable in Vienna. The act of 1883, however, removed tMs evil, as already pointed out.
From 1872 to 1886 there was no general rule governing the. taxation of a farm situated in two towns; but in that year the old rule of the Eevised Statutes was restored; and not only that, but all acts or parts of acts inconsistent with that rule were repealed. ’The town of Verona relies upon this act in claiming the right to assess the entire farm in that town; so that the real question presented for decision is whether the repealing clause'in the act of 1886 applies to the act of 1888 with reference to assessing farms where a part of the land was situated in a town bonded under the Midland Eailroad act.
*108The learned counsel for the town of Vienna claims that the object of the Legislature was simply to restore the old rule of the Revised Statutes that had been inadvertently repealed. On the other hand, the position of the learned counsel for the town of'Verona is that the object of the Legislature was not only to restore the old- rule,, hut to wipe out all legislation inconsistent therewith, so as to make'the rule uniform in its-operation- throughout the entire State. . ,
The general rule is that a special statute, providing for a ■ particular case, as applicable.to a particular locality, is not repealed by a statute general in its terms and application, unless the intention of the Legislature to repeal or alter the special law -is manifest, although the terms of the general act would, if strictly con-, straed, but for the special law, include the ease or cases provided for it. (Buffalo Cemetery Association v. City of Buffalo, 118 N. Y. 61; McKenna v. Edmundstone, 91 id. 231, 233; Aldinger v. Pugh, 32 N. Y. St. Repr. 513; S. C. 57 Hun, 181.) But, as-said by Judge Andrews in The People v. Jaehne (103 N. Y. 182, 194); “It will be found, I think, on examining the cases in which the courts have held that a special law was not repealed "by a subsequent general law on the same subject, that they are as a general rule cases -where the Legislature was not dealing directly with the subject of the prior la-w, and it was not in the mind of the Legislature when the general law was enacted, or where the- special law" was part of a system bf .local administration, :or where it was possible to assign a-reasonable motive for retaining the special and peculiar provisions of the special act, notwithstanding the enactment of a subsequent general rule covering the same subject.”
The general act upon its face had two.objects "to accomplish; First, to restore" the- old rule of the Revised Statutes, and, second, to repeal some acts- or parts of acts then in forcé that were inconsistent with the general act. What is the Legislature presumed to "have had in mind when it passed the general act? Clearly,, the subject of a farm situated" partly in one town'and partly in another, with all 'the buildings in the town where the occupant resides'. It had under consideration, the question of how farms divided by town lines should be assessed. That was the subject also of the special act, only "it was confined to particular towns. Both acts dealt with the same subject, and hence it cannot be presumed that the Legislature, when it passed the general, did not have the special act in -mind. Moreover, there is no reason, that I can conceive of for adding the repealing clause By a separate and independent section, unless it was intended to apply to the act *109of 1882 as amended in 1883. The Legislature obviously intended to repeal something by that clause. What was it unless it was the act of 1882, as amended in 1883 Í No other act has been called to my attention that is inconsistent with the general act. The Legislature, when about to restore the command to assess where the occupant, resides, found a special act where the command ivas to assess where the land is. situated, and, in restoring the former, intended, as I think, by the general repealing clause, to do away with the latter. This is not a case where the Legislature-, lays down a rule for the entire State, apparently without any repealing clause. There, if there is any repeal, it is by implication; that is, without special reference to the acts repealed. The object in the case in hand was to restore the old. rule in its integrity, and to do away with the innovation and encroachment that, had been made upon that rule. There is no injustice in this, because in the long-run there would be as much land situated in one town, but not taxed there, as in the other; but there would be injustice in letting the general and special acts both, stand at the same time, because a farm situated as the plaintiff's is would be taxable in Vienna as to the part located there, by virtue of the special act, while a farm located in both towns, but with the buildings located in Vienna and the. occupant residing there, would be taxable as an entirety, including that part, situated in Verona, by virtue of the general act. In this way both rules would operate to the advantage of one town only, while neither rule would protect the other town in any way whatever. It is not reasonable to suppose that the Legislature intended such a one-sided rule. None of' the reasons mentioned by Judge Andrews in the quotation above made from his opinion exist in this case, and no-reasonable motive has been assigned for retaining the special act, notwithstanding the passage of the general act covering the subject. I think the special act was repealed by the general act, and the following .authorities are cited in support of that position: People ex rel. Vanderveer v. Wilson (125 N. Y. 368); Cromwell v. MacLean (123 id. 484); Anderson v. Anderson (112 id. 111); People v. Gold & Stock Tel. Co. (98 id. 75); Heckmann v. Pinkney (81 id. 211); City of Buffalo v. Neal (67 N. Y. St. Repr. 15; S. C., 86 Hun, 76).
The point is made in behalf of the town of Vienna that, if the general act repeals the special act, the former is unconstitutional, because it impairs the obligation of a contract. This position is based upon the act of 1882, which provided that all the property assessed or liable to be assessed in a town bonded in aid of *110the Midland railroad at the time-the bonds were issued should remain assessable for all purposes in that -town until those bonds or the renewals thereof were fully paid. . '■
The bonds- constituted neither a general nor specific lien upon any land in the "town of Vienna.. There was simply the requirement that the bonded- towns should" assess and- collect, the same as other taxes are assessed and collected, enough money to' pay the principal and interest of the bonds and the renewals thereof as they became due. How are other taxes assessed? Clearly, as provided by the Revised Statotes, There is no difference in the method of raising-money for that special purpose as compared with the money raised for general purposes. "Whatever property is assessable for one purpose is assessable for the ■other. The town was - bonded, and the bonds were issued in contemplation of the provisions of the Revised Statutes as to the manner of assessing lands, and in ■contemplation of the right of the Legislature to change the method of assessment if it saw fit, The same rule is now in force that existed when t-he-bond's, were issued, .and so long as there is no distinction between the method of' raising money for general purposes and the method of raising money to pay the bonds and the interest thereon, no right either of the town or of the bondholders will be -impaired. After the bonds had been issued and sold the act of 1882 was passed,' not because there was -any relation existing between the railroad or the bondholders and the bonded towns which required its passage, for there is nothing in the bonding act which even suggests it, ■ The acts of 1882. and 1883 were not, necessary to protect the rights of any party to the bonding contract. ' They were passed sixteen years after all rights in reference to the bonding of the towns were fixed and vested. I can see no reason, therefore, for holding that the legislation in question is. unconstitutional.
There must.be judgment in favor of the plaintiff for the amount paid by him under compulsion and without right to the town of . Vienna, and settling, so long, as the present circumstances exist, the rule of taxation in accordance with the" views herein expressed. The plaintiff should also' recover costs against the town.of Vienna. Findings and a decree may be prepared accordingly, and if not agreed upon as to- form, settled upon the usual notice. - ■